Name: Commission Regulation (EEC) No 3652/89 of 6 December 1989 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 357/14 Official Journal of the European Communities 7. 12. 89 COMMISSION REGULATION (EEC) No 3652/89 of 6 December 1989 laying down detailed rules for applying Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries December 1992 in response to export certificates issued and delivered by New Zealand shall show one of the following :  ExacciÃ ³n limitada a cero (aplicaciÃ ³n del Reglamento (CEE) n ° 3652/89)  Importafgift begrÃ ¦nset til nul (jf. forordning (EÃF) nr. 3652/89)  BeschrÃ ¤nkung der AbschÃ ¶pfung auf Null (Anwendung der Verordnung (EWG) Nr. 3652/89)  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã ¶Ã Ã ¼Ã µÃ ½Ã · Ã Ã Ã ¿ Ã ¼Ã ·Ã ´Ã ­Ã ½ (Ã µÃ Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 3652/89)  Levy limited to zero (application of Regulation (EEC) No 3652/89) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in particular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (2), as amended by Regulation (EEC) No 3939/87 (3), and in particular Article 1 (2) thereof, Whereas, in accordance with Article 14 of Regulation (EEC) No 3013/89, the levies applicable to the products in question are limited to those resuilting from voluntary restraint agreements ; whereas Article 7 (2) of Commission Regulation (EEC) No 19/82 (4), as amended by Regulation (EEC) No 3887/87 (*), stipulates that the levy payable in respect of imports under the voluntary restraint agreements is to be limited to 10% ad valorem ; whereas, by Decision 89/572/EEC (% the Council approved on behalf of the Community an adaptation of the agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat ; whereas that adaptation provides for the the levy to be reduced to zero subject to the price surveillance procedure provided for by the adaptation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats,  Prelevement limitÃ © Ã zÃ ©ro (application du rÃ ¨glement (CEE) n0 3652/89)  Prelievo limitato a zero (applicazione del regolamento (CEE) n . 3652/89)  Heffing beperkt tot nul (toepassing van Verordening (EEG) nr. 3652/89)  Direito nivelador limitado a zero (aplicaÃ §Ã £o do Regulamento (CEE) n? 3652/89) However, the Commission may suspend this provision subject to the price surveillance procedure provided for Decision 89/572/EEC. Article 2 On application by the parties concerned and on presen ­ tation of proof that the products have been imported using an import licence issued since 1 January 1989, the Member States shall reimburse levies collected in accordance with Regulation (EEC) No 1430/79 Q. HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 7 (2) of Regulation (EEC) No 19/82, box 24 of import licences issued up to 31 Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 275, 18 . 10. 1980, p. 2. (3) OJ No L 373, 31 . 12. 1987, p. 1 . (4) OJ No L 3, 7 . 1 . 1982, p. 18 . O OJ No L 365, 24 . 12. 1987, p. 39 . (*) OJ No L 318, 31 . 10 . 1989, p. 13 . O OJ No L 175, 12 . 7. 1979, p. 1 . 7. 12. 89 Official Journal of the European Communities No L 357/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission